OPINION — AG — **** EL RENO COLLEGE — PHASE ONE COSTS, CONSIDERED PART OF TOTAL PLAN COMMITMENT **** THE $375,000 FURNISHED BY THE EL RENO COLLEGE IN THE CONSTITUTION OF PHASE ONE OF ITS MASTER CAMPUS PLAN WOULD BE CONSIDERED AS A PORTION OF THE 60% OF THE MASTER PLAN AS APPROVED BY THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION, RATHER THAN BEING CONSIDERED ONLY AS FUNDS FURNISHED BY THE COLLEGE TOWARDS THE CONSTRUCTION OF PHASE ONE. CITE: 70 O.S. 1970 Supp., 4412 [70-4412] (MARVIN C. EMERSON)